Stephen Manning, OSB No. 013373                  Bryan D. Beel, OSB No. 073408
smanning@ilgrp.com                               BBeel@perkinscoie.com
Nadia Dahab, OSB No. 125630                      Heidee Stoller, OSB No. 072835
nadia@innovationlawlab.org                       HStoller@perkinscoie.com
Jordan Cunnings, OSB No. 182928                  Nathan R. Morales, OSB No. 145763
jordan@innovationlawlab.org                      NMorales@perkinscoie.com
Tess Hellgren, OSB No. 191622                    PERKINS COIE LLP
tess@innovationlawlab.org                        1120 N.W. Couch Street, 10th Floor
INNOVATION LAW LAB                               Portland, OR 97209-4128
The Oregon Trail Bldg                            Telephone: 503.727.2000
333 SW 5th Ave Ste 200
Portland OR 97204                                Rebecca Cassler (admitted pro hac vice)
Telephone: 503.241.0035                          Rebecca.Cassler@splcenter.org
                                                 Gracie Willis (admitted pro hac vice)
Melissa Crow (admitted pro hac vice)             Gracie.Willis@splcenter.org
Melissa.Crow@splcenter.org                       SOUTHERN POVERTY LAW CENTER
SOUTHERN POVERTY LAW CENTER                      P.O. Box 1287
1101 17th Street, NW, Suite 705                  Decatur, GA 30031-1287
Washington, DC 20036                             Telephone: 404.221.6700
Telephone: 202.355.4471
                                                 Attorneys for Plaintiffs

Attorneys for Plaintiffs
Las Americas Immigrant Advocacy Center;
Asylum Seeker Advocacy Project; Catholic Legal
Immigration Network, Inc.; Innovation Law Lab;
Santa Fe Dreamers Project; and Southern
Poverty Law Center
                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


 LAS AMERICAS IMMIGRANT
 ADVOCACY CENTER; ASYLUM                                         Case No. 3:19-cv-02051-SB
 SEEKER ADVOCACY PROJECT;
 CATHOLIC LEGAL IMMIGRATION
 NETWORK, INC.; INNOVATION LAW             AMENDED DECLARATION OF KATE
 LAB; SANTA FE DREAMERS                    VOIGT IN SUPPORT OF EMERGENCY
 PROJECT; AND SOUTHERN POVERTY             MOTION FOR TEMPORARY
 LAW CENTER,                               RESTRAINING ORDER PURSUANT TO 28
                                           U.S.C. § 1651(a)
                     Plaintiffs,




     AMENDED DECLARATION OF KATE VOIGT IN                               Perkins Coie LLP
     SUPPORT OF EMERGENCY MOTION FOR                              1120 N.W. Couch Street, 10th Floor
     TEMPORARY RESTRAINING ORDER                                      Portland, OR 97209-4128
                                                                        Phone: 503.727.2000
                                                                         Fax: 503.727.2222
       v.

DONALD J. TRUMP, in his official
capacity as President of the United States;
WILLIAM BARR, in his official capacity
as Attorney General of the United States;
U.S. DEPARTMENT OF JUSTICE;
EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW; AND JAMES
MCHENRY, in his official capacity as
EOIR Director of the United States,

                       Defendants.

       I, Kate Voigt, declare as follows:

       1.      I am an attorney in good standing in the state of New York. I am the Senior

Associate Director of Government Relations for the American Immigration Lawyers Association

(“AILA”). I made this declaration in support of the Plaintiffs Motion for a Temporary

Restraining Order in this case. I have personal knowledge of the facts stated herein and if called

as a witness to testify, I could and would competently do so under oath.

       2.      The American Immigration Lawyers Association is a national membership

association of more than 15,000 attorneys and law professors who practice and teach

immigration law. AILA members provide legal representation to, among others, U.S. business

and industries seeking foreign workers, foreign students, entertainers, athletes, and individuals

seeking humanitarian relief under our nation’s immigration laws. Our members appear before

various administrative and judicial bodies, including U.S. Citizenship and Immigration Services

(“USCIS”), local Immigration Courts, the Board of Immigration Appeals (“BIA”), and federal

Courts of Appeals. Our mission is to promote justice, advocate for fair and reasonable

immigration law and policy, advance the quality of immigration and nationality law and practice,

and to enhance the professional development of our members. To that end, we engage in

advocacy before Congress, the Federal Judiciary, the Federal Agencies and the media for the

immigration-related interests of our members and their clients. We also promote the delivery of


1 - AMENDED DECLARATION OF KATE VOIGT IN                                   Perkins Coie LLP
    SUPPORT OF EMERGENCY MOTION FOR                                  1120 N.W. Couch Street, 10th Floor
    TEMPORARY RESTRAINING ORDER                                          Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
                                                                            Fax: 503.727.2222
competent, ethical, and lawful immigration services, and increase the knowledge and

professionalism of our members by providing continuing legal education and technical support.

       3.      In addition to our national organization, AILA supports 39 local chapters through

the United States. Each of these local chapters is a separately run organization with their own

bylaws and leadership. The chair of each local chapter is on AILA’s Board of Governors.

       4.      AILA also serves as a repository for information for its members, including

practice manuals and guides, sample motions and filings, and the contact information and

telephone trees for national and local agency offices. For example, /Immigration Court contacts.

These numbers and contacts are particularly critical during this current public health crisis when

AILA attorneys need to contact the immigration courts to ask about filing deadlines, hearing

dates, filing locations, and access to the courts.

       5.      I joined the staff of AILA’s national office in 2011 and assumed my current

position in April 2017. As the Senior Associate Director of Government Relations, I work with

AILA’s Director of Government Relations to advance AILA’s policy and advocacy objectives

relating to immigration enforcement, due process, and removal defense. My primary aims are: to

understand the impact of existing immigration regulations, policies and procedures on our

members; to identify common threads in their experiences; to relay these trends to relevant

stakeholders within the legislative and executive branches; and to lobby for sensible legislative

and policy immigration reforms that will promote efficient and effective representation of

noncitizens. To that end, I regularly communicate with representatives from the legislative and

executive agencies responsible for the implementation and oversight of our nation’s immigration

laws, including representatives from the national office of the Executive Office of Immigration

Review (“EOIR”).

       6.      For several weeks, my advocacy efforts have centered on understanding the

impact that the Coronavirus Disease 2019 (COVID-19) is having on noncitizens and the


2 - AMENDED DECLARATION OF KATE VOIGT IN                                  Perkins Coie LLP
    SUPPORT OF EMERGENCY MOTION FOR                                 1120 N.W. Couch Street, 10th Floor
    TEMPORARY RESTRAINING ORDER                                         Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
attorneys who represent them. I have engaged with representatives from government agencies

including the Department of Homeland Security (DHS), the Department of Justice (DOJ), and

several subagencies, including the Executive Office of Immigration Review (EOIR) and

Immigration and Customs Enforcement (ICE). in order to obtain the latest information and

guidance on how agencies will operate in response to COVID-19. We share the information we

gather from the agencies with our membership in practice advisories and planning guides, as

well as through our local chapter liaisons.

       7.      During this time, I have been in regular communication with AILA members

around the country about their experiences representing noncitizens during the current public

health crisis. I have spoken with members of AILA’s National ICE and EOIR committees about

how EOIR’s response to the pandemic—as well as the combined impact of EOIR and ICE

policies—have on the ability of AILA’s members to represent clients. I regularly monitor the

electronic listservs that AILA maintains for local liaisons. On these listservs, members post

questions, solicit advice, and share advice and strategies for navigating EOIR’s policies and

effectively advocating for their clients. Since the outbreak of COVID-19, there has been a

considerable uptick in activity on our listservs related to EOIR’s response to the pandemic as

well as the combined impact of the response of ICE and EOIR. Individual members are asking

questions about how to navigate the rapidly shifting environment and are sharing firsthand

accounts of how EOIR is implementing policy at the numerous immigration courts around the

country, including in detained and non-detained settings. From my conversations and regular

review of our listservs, it is clear that EOIR’s response to the pandemic has been chaotic and

unsound.

       8.      My team and I used the information we gathered from members, directly and

indirectly, to develop a series of policy recommendations that would ensure public safety while

mitigating the harm to noncitizens in detention and facing removal. These recommendations


3 - AMENDED DECLARATION OF KATE VOIGT IN                                  Perkins Coie LLP
    SUPPORT OF EMERGENCY MOTION FOR                                 1120 N.W. Couch Street, 10th Floor
    TEMPORARY RESTRAINING ORDER                                         Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
were shared with EOIR. I participated in the drafting, editing and submission of these

recommendations.

        9.        On March 15, 2020, AILA along with the National Association of Immigration

Judges and the American Federation of Government Employees (AFGE) Local 511 (the ICE

Professionals Union) distributed a position paper titled “Position on Health and Safety of the

Immigration Courts During the COVID-19 Pandemic”. The paper was shared with EOIR. The

paper called for “the emergency closure of the nation’s Immigration Courts in adherence with

current public health protocols” and asked that EOIR “recogniz[e] the urgency of this public

health crisis.” The paper explained that the immigration judge union had consulted with an

internationally recognized expert on COVID-19 who opined that “from an epidemiological

perspective, . . . the Immigration Court should not be holding hearings at this point.” The paper

recommended that the immigration courts be closed for two to four weeks to protect the health

and safety of immigration judges, immigration court staff, and the public.

        10.       On March 23, 2020, AILA along with approximately 100 partners, including law

firms, legal nonprofits, and universities, sent a letter to James McHenry, Director of EOIR, and

Mathew T. Albence, the Senior Official Performing the Duties of Director at ICE, imploring ICE

to immediately authorize robust and automatic use of telephonic and video conferencing

technology for immigration court appearances and attorney-client meetings. As with previous

letter, I participated in drafting the specific recommendations. In the letter, we urged EOIR to

“immediately authorize telephonic or VTC appearance by legal representatives (without onerous

conditions like waiving evidentiary objections) in all courts that remain open during this public

health crisis.”

        11.       On March, 26, 2020, AILA along with several other partners sent a letter to the

U.S. Attorney General and Mr. McHenry. We expressed our concern that “EOIR continues to

operate courts in a business-as-usual manner, placing court personnel, litigants, and all


4 - AMENDED DECLARATION OF KATE VOIGT IN                                    Perkins Coie LLP
    SUPPORT OF EMERGENCY MOTION FOR                                   1120 N.W. Couch Street, 10th Floor
    TEMPORARY RESTRAINING ORDER                                           Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
community members in harm’s way.” In response to EOIR’s actions, we opined that “DOJ and

EOIR decision-making has been opaque, with inadequate information being released, causing

confusion and leading to litigants showing up at hearings that are cancelled without notice” and

that “DOJ’s current response to the COVID-19 pandemic and its spread is frighteningly

disconnected from the realities of our communities, and the advice of local leaders and scientific

experts.”

       12.     The impact of EOIR’s continued refusal to realistically acknowledge how the

Immigration Courts force people to choose between the public health and the deprivation of

deportation or violating the ethical obligation to zealously represent a client has caused wide-

spread confusion, fear, and insecurity.

       I hereby declare that the above statement is true to the best of my knowledge and belief,

and that I understand it is made for use as evidence in court and is subject to penalty for perjury.


 DATED: March 31, 2020                             /s/ Kate Voigt
                                                   Kate Voigt




5 - AMENDED DECLARATION OF KATE VOIGT IN                                   Perkins Coie LLP
    SUPPORT OF EMERGENCY MOTION FOR                                  1120 N.W. Couch Street, 10th Floor
    TEMPORARY RESTRAINING ORDER                                          Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
                                                                            Fax: 503.727.2222
